DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 05/25/2022 has been entered. Claims 1-3, 5, 7-12 remain pending in the application with claim 12 withdrawn from consideration as being directed to a non-elected invention. 
Claim Objections
Claim 10 is objected to because of the following informalities.

Claim 10 recites “wherein an substituent on each” and should read “wherein a substituent on each”.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 includes compound 75 which is outside of the scope of claim 1 from which claim 11 depends. Specifically, in chemical formula A, claim 1 does not allow for R1 and R2 to be hydrogen as is the case in compound 75 of claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2016/0093813) (Stoessel).

In reference to claims 1-3 and 8-11, Stoessel teaches a compound of formula (4) as shown below,

    PNG
    media_image1.png
    126
    329
    media_image1.png
    Greyscale

for example, wherein in the formula (4), Y1 is O, Y2 is CR2 wherein each R is a phenyl, each group X is CR wherein one group R is bromine and each other group R is hydrogen and wherein each group W is CR wherein one group R is bromine and each other group R is hydrogen.

Stoessel discloses the compound of formula (4) that encompasses the presently claimed compound of chemical formula A including wherein in the formula (4), Y1 is O, Y2 is CR2 wherein each R is a phenyl, each group X is CR wherein one group R is bromine and each other group R is hydrogen and wherein each group W is CR wherein one group R is bromine and each other group R is hydrogen. Each of the disclosed substituents from the substituent groups of Stoessel are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for chemical formula (4) to provide the compound described above, which is both disclosed by Stoessel and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Stoessel does not expressly teach that group X that is CBr is on the central ring but allows for such a substitution. Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 1: Reads on a compound of chemical formula A wherein A1 is benzene, A2 is benzene, R1 and R2 are each phenyl, M is O, E is benzene, X1 is Br, X2 is Br, S1 is 1, s2 is 1, and s3 0. 
For Claim 2: Reads on wherein A1 is benzene, A2 is benzene, and E is benzene. 
For Claim 3: Reads on structural formula 10. 
For Claim 8-9: Reads on wherein R1 and R2 are each phenyl.
For Claim 10: reads on wherein the material is unsubstituted. 
For Claim 11: Reads on compound 4.

In reference to Claims 5 and 7, the claims further limit the Chemical formula B, which is an optional embodiment of claim 1 (i.e. a compound represented by the following chemical formula A or chemical formula B) and therefore not required. As such, claims 5 and 7 are rejected based on similar reasons to claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, and 7-11 have been considered but are not convincing for at least the following reasons. 

Applicant argues that in order to arrive at the compound pointed to in the outstanding rejection, undue experimentation would be necessary. Applicant argues that arriving at the compound would require 6.7 x 1017 experimentations from the teachings of Stoessel to arrive at a claimed compound. Applicant also proposed a number to arrive at a compound from among those options of the instant claims. This argument has been fully considered but not found convincing.  Initially, the instant claims are broader than Applicant has proposed. For example, A1 is not required to be a benzene and can be up to a C50 aryl group resulting in many more possible positions. That is, arrival at any single compound of the instant application would, by Applicant’s logic, require a comparably absurd number of ‘experimentations.’  Applicant appears to argue that 2,200,000,000,000 is a reasonable number of experiments to perform while larger numbers of experiments are not. If Applicant’s argument that such a selection from among the prior art was considered undue experimentation was convincing, then the instant claims would not be considered enabling for the scope of the claimed subject matter. However, such experimentations are not considered necessary as the compounds require only the selection of substituents and the vast majority of these selections are selected to be unsubstituted CH and are furthermore represented in one or more of the exemplary materials presented by Stoessel. 

Applicant further argues that the claimed compounds have unexpected results. Applicant has presented an additional declaration under 37 CFR 1.132 to support this argument. This new declaration submitted 02/25/2022 describes two devices derived from compounds that comprise either O or CH2 and applicant argues that the selection of O gives rise to unexpected improvements in luminance reduction rate and T97 when compounds are used as intermediates in the preparation of diamine compounds. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed in comparison with the closest prior art (See MPEP 716.02). 
First, the results do not correspond to the claimed subject matter. Applicant’s claims are drawn to specific compounds comprising a group “X”. As results, Applicant has presented the properties of specific organic electronic devices that do not comprise any of the claimed compounds or materials
Second, while the inventive examples allegedly show improvements in lifetime and luminance reduction rate, the declaration specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared and analyzed for each comparative and exemplary device and there is no information on the reproducibility or precision of the measured parameters presented in the data tables. In fact, the declaration does not state how the devices were prepared, what their composition was apart from comprising a Dopant A and a Dopant D, or how the various parameters were measured. 
Third, the results presented do not appear to be unexpected. Applicant argues that such a difference in device properties would not be even speculated by one of ordinary skill in the art. However, Applicant has failed to point to why this would be the case by providing any evidence of what results might be expected. In fact, such a difference in properties from among those taught by Stoessel does not appear to be unexpected given the results presented in the prior art of record. Stoessel exemplifies devices comprising different compounds from among those taught as alternatives to the compound relied upon in the rejection of record (see tables 1 and 2 of Stoessel). Stoessel demonstrates that lifetime values can vary depending on the specific compound used in a given device structure by larger margins than what is allegedly an unexpected result by Applicant (see e.g. examples 2, 4, 10 and 11 of Stoessel that vary only in the selection of a specific compound and gives rise to variable device properties). The mere fact that a device property is different, does not mean that such a result is unexpected. 
Fourth, the results demonstrated are not in comparison with the prior art of record. The prior art of record does not use the compounds taught therein as an intermediate to prepare a bis diarylamine compound as in the results but rather the compounds themselves are used in a device. 
Finally, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, in the claimed compounds, the formulae claimed are so exceptionally broad to encompass many compounds th at would not be expected to follow similar trends. For example, the group A1 can be a substituted aromatic hydrocarbon ring of 50 carbon atoms. Even selecting one such group as a 50 carbon atom group instead of a benzene would change the properties of the resulting compounds by such a degree that there would be no anticipation that the compounds would have similar properties especially given that Applicant has argued that changing even a single nucleus in the molecule gives rise to allegedly unexpected results. This example is not intended to be interpreted as the only point in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming many more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Stoesel, support for the unexpected results must be provided that covers the scope of what is claimed.

In response to the previous remarks concerning the data presented in the declaration under 37 CFR 1.132 filed on 05/20/2021, Applicant argues that the Office action is inconsistent and capricious. This argument has been fully considered but not found convincing for at least the following reasons. 

The office action has not presented any new requirements or a change in position concerning the rejections or how they might be overcome. Applicant has merely not submitted data that is sufficient to overcome the rejection for at least the reasons previously set forth. The requirements for unexpected results are set forth in MPEP 716.02.

Applicant further argues that the office’s position is inconsistent with the rules on evidence of unexpected results relating to intermediate compounds. Applicant points to passages from the MPEP that state that an Applicant may establish the patentability of an intermediate by unexpected properties of an end product under certain conditions as a citation of In re Magerlein (remarks page 23).  

This argument has been fully considered but not found convincing for at least the following reason. The fact pattern in In re Magerlein differs from that of the instant case in meaningful ways that make this argument inapplicable. Specifically, in In re Magerlein both the examined claims (Magerlein) and prior art (Corey) subject matter were drawn to prostaglandin products wherein Corey was recited for teaching an analogue of the claimed Magerlein intermediate. Both the prior art and the examined claims only taught the use of the compounds in question as intermediates on the path to the synthesis to prostaglandin analogues and the decision expressly relied upon dismissing the alternative uses (promoting recrystallization) that had been suggested in the case as being for the same purpose of prostaglandin synthesis. Therefore, evidence of the unexpected properties of the resulting prostaglandin end products was considered evidence of unexpected properties of the synthetic intermediate because the intermediates had no other use. The same cannot be said about the instant case. Stoessel teaches that the compounds are used directly in an organic electroluminescent device and teaches the benefits thereof. Therefore, the comparison presented by Applicant is inappropriate to overcome the rejection of record. 

Furthermore, the results fail to meet the requirements of unexpected results for much of the same reasons detailed above for the second declaration submitted under 37 CFR 1.132 on 02/25/2022 in that the experiments are not sufficiently well described, do not include any detail on how they are to be interpreted as being of statistical significance, do not appear to be unexpected, are not a comparison with the prior art of record and are not commensurate in scope with the subject matter claimed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786